Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 5/25/2021, which was received 8/23/2021. Acknowledgement is made to the amendment to claims 37,48 and 55. Applicant’s amendment and remarks have been carefully considered and were persuasive in overcoming the USC 101 rejection. 

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 37-56 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 37,48 and 55.
	The independent claim are found to be allowable for those reasons stated in the response filed 8/23/2021 and because the cited art of record does not fairly teach the claims as whole. More specifically the cited art of record does not teach receiving, from an error detection module executed by the computing system, an error output describing a catalog error identified by the error detection module for a digital content item of a content catalog stored in memory comprising one or more memory devices;
categorizing, by an error classification module executed by the computing system, the catalog error as belonging to a state selected from two or more states based on the error output;

when the state to which the catalog error is categorized is a first state: programmatically applying, by execution of instructions on the computing system, an error fix to the content catalog for the digital content item to obtain a programmatically updated portion of the content catalog, storing the programmatically updated portion of the content catalog in a memory device of the computing system, and providing, by execution of instructions on the computing system, a post- fix notification indicating the updated portion of the content catalog; and when the state to which the catalog error is categorized is a second state: providing, by execution of instructions on the computing system, a pre- fix notification indicating the catalog error, receiving, at the computing system, a user-directed error fix to the content catalog for the digital content item, generating, by execution of instructions on the computing system, a user- directed updated portion of the content catalog based on the user-directed error fix, and storing the user-directed updated portion of the content catalog in a memory device of the computing system. 

Non-Patent Literature
(vi) Shalan teaches “Detecting runtime errors helps avoid the cost of failures and enables systems to perform corrective actions prior to failure occurrences. Control flow errors are major impairments of system dependability during component interactions. Existing control flow monitors are susceptible to false negatives due to possible inaccuracies of the underlying control flow representations. Moreover, avoiding performance overhead and program modifications are major challenges in these monitoring techniques. In this paper, we construct a connection-based signature approach for detecting errors among component interactions. We analyze the monitored system performance and examine the relationship of the captured error state parameters with the system performance deviation. Using the PostgreSQL 8.4.4 open-source database system with randomly injected errors, the experimental evaluation results show a decrease in false negatives using our approach relative to the existing techniques. It also demonstrates a significant ability of identifying the responsible components and error state patterns for system performance deviation” (abstract). Shalan, however, fails to render the application's above-mentioned limitations obvious

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625